Citation Nr: 1827550	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a thoracic strain with degenerative disc disease and intervertebral disc syndrome at L1-L2 with nerve root (lumbar spine disability).

2.  Entitlement to an increased rating for fecal incontinence in excess of 10 percent prior to April 7, 2017, and a rating in excess of 60 percent from April 7, 2017.

3.  Entitlement to an initial evaluation in excess of 10 percent for recurrent right ankle sprain.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee medial collateral ligament strain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to April 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in December 2016.

A June 2017 RO decision granted service connection for right lower extremity radiculopathy and for right knee instability.  The Veteran has not appealed the evaluations or effective dates assigned; thus those issues are not considered herein.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is already in receipt of TDIU, effective June 22, 2014.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not productive of functional impairment comparable to unfavorable ankyloses of the entire thoracolumbar spine, additional uncompensated neurological complications, and/or incapacitating episodes.

2.  Prior to April 7, 2017, the Veteran's fecal incontinence was manifested by occasional involuntary bowel movements that approximated necessitating a pad.

3.  From April 7, 2017, the Veteran's fecal incontinence has been manifested by fairly frequent involuntary bowel movements but has not been manifested by complete loss of sphincter control.

4.  The Veteran's right ankle disability manifested in moderate limitation of motion, but not marked limitation of motion, including consideration of additional functional loss.

5.  The Veteran's right knee disability is manifested by complaints of pain with full extension and flexion limited to no worse than 70 degrees, including consideration of additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for thoracic strain with degenerative disc disease and intervertebral disc syndrome at L1-L2 with nerve root, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).

2.  The criteria for a 30 percent rating, but no higher, for fecal incontinence prior to April 7, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2017).

3.  The criteria for an increased rating for fecal incontinence in excess of 60 percent from April 7, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2017).

4.  The criteria for an evaluation in excess of 10 percent for recurrent right ankle sprain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2017).

5.  The criteria for an evaluation in excess of 10 percent for right knee medial collateral ligament strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Lumbar spine disability

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

The General Rating Formula directs that the Board must evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1).  The Board notes that the Veteran is separately service-connected for fecal incontinence, which is addressed herein, and for bilateral lower extremity radiculopathy and erectile dysfunction, which are not addressed herein, as noted in the Introduction of this and the 2016 Board remand.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In order to achieve a higher rating in excess of 40 percent, the Veteran's low back would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's spine had forward flexion to 50 degrees with extension to 15 degrees at the September 2014 VA back examination and forward flexion to 30 degrees with extension to 10 degrees at the April 2017 VA back examination.  These findings do not approximately unfavorable ankylosis.  Throughout the time period, the Veteran has reported severe chronic pain with additional functional impairment.  The Veteran's wife has corroborated these assertions.  The Veteran estimated that his baseline was 75 percent functioning, but upon walking 30 yards, his loss of function is 90 percent.  But the 2014 and 2017 VA examiners found that there was not additional functional loss due to repetitive use.  The Board finds that the overall picture does not approximate additional functional loss that warrants an increased evaluation.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the appeal period.  But other than left and right lower extremity radiculopathy, erectile dysfunction, and fecal incontinence, tere has been no indication of any other neurological abnormality associated with the Veteran's low back disability.  Thus no separate evaluation on this basis is warranted.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted.

In sum, a rating in excess of 40 percent for low back disability is not warranted.

Fecal incontinence

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, a 10 percent rating is provided for impairment of sphincter control characterized by constant slight, or occasional moderate leakage.  A 30 percent rating is provided for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is provided for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent rating is provided for complete loss of sphincter control.

The Board notes that manifestations of leakage from the rectum and anus are contemplated by both Diagnostic Codes 7332 and 7333.  Therefore, these codes have overlapping symptomatology, and separate evaluations under these codes would violate the rule against pyramiding, per 38 C.F.R. § 4.14.  In this case, application of Diagnostic Code 7332 is proper as it contemplates the Veteran's rectal symptoms such as fecal incontinence and leakage, and it contemplates his underlying disability of impairment of anus and sphincter control.

At a March 2010 VA General Medical examination the Veteran's bowel sounds were normal and the Veteran made no complaints related to fecal incontinence.  An August 2011 VA treatment record indicated no significant incontinence.  

A September 20, 2012 statement from the Veteran's spouse indicated that the Veteran's bowel problems caused the Veteran to carry extra underclothes when not at home.

At a November 2012 VA intestinal conditions examination the Veteran was diagnosed with fecal incontinence.  The Veteran indicated that his condition had begun in 2008 and occurred once a week.  Symptoms included loss of control of bowels, noted to be of occasional episodes (7 or more attacks the prior 12 months).  There was no weight loss attributable to his intestinal condition.

An April 2017 VA anus and rectum examination indicated that the Veteran had a diagnosis of fecal incontinence.  He reported a bowel movement about once every other day.  The incontinence occurred with paroxysmal increase in back pain and stiffness and he would not realize that he had bowel movements during such episodes.  He was prescribed a stool softener but he preferred not to take as it seems to make the stool incontinence situation worse.  Since 2012 he had not had any rectal, GU or abdominal surgery or hospitalizations.  The Veteran had a pad during examination and indicated that he used a pad on his bed.  The examiner indicated that the Veteran's impairment of rectal sphincter control was fairly frequent involuntary bowel movements.  Rectal examination revealed no abnormalities, and the digital exam disclosed normal sphincter tone.  The examiner also indicated that any employment by the Veteran would require a lone presence and rapid, ready access to a toilet facility.

Rating in excess of 10 percent prior to April 7, 2017

Based on the Veteran's spouse's September 20, 2012 letter, as well as the November 2012 VA examination findings that were shown shortly thereafter, the Board finds that April 6, 2017, the Veteran's fecal incontinence symptoms approximated occasional involuntary bowel movements that necessitated a pad.  As such, a rating of 30 percent for this time period is warranted.  As extensive leakage and fairly frequent involuntary bowel movements were not shown, a rating in excess of 30 percent is not warranted for this time period.

In excess of 60 percent from April 7, 2017

In light of the evidence of record, the Board finds that from April 7, 2017, the Veteran's symptoms of fecal incontinence do not more closely approximate the 100 percent rating, as such a rating contemplates complete loss of sphincter control.  The Board notes that while the medical evidence of record has consistently revealed findings of an impaired sphincter control, there is no evidence of diagnostic findings indicating that the Veteran suffers from complete loss of sphincter control, and even the Veteran has not asserted as such.  

Accordingly, Veteran's claim of entitlement to a rating in excess of 60 percent from April 7, 2017 is not warranted.

Right ankle sprain

The Veteran's right ankle disability is rated under Diagnostic Code 5271, limited motion of the ankle.  Under this Diagnostic Code a 10 percent rated is warranted with moderate limitation of motion and a 20 percent rating is warranted with marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Records such as an April 2017 VA ankle examination have revealed a diagnosis of recurrent right ankle sprain.  The Veteran has indicated that he has constant mild (up to 2 out of 10 severity) pain located mainly just posterior to the lateral malleolus on the right ankle.  He has increased pain during ambulation which is maximal at 30 or so steps and at which time he sits for a short time.  Weight-bearing did not increase the pain.  He was taking ibuprofen and oxycodone for multiple musculoskeletal conditions including the right ankle.  He stated that about twice per year instability in the right ankle caused him to fall.  There was no locking.  Flare-ups included rare, brief episodes of unprovoked worsening of the right ankle pain.

After a review of the record, the Board finds that an evaluation in excess of 10 percent for right ankle disability is not warranted.  A November 2012 VA ankle examination showed dorsiflexion of 20 degrees or greater and plantar flexion of 45 degrees or greater.  The April 2017 VA ankle examination showed dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 25 degrees.  These and other findings do not show right ankle dorsiflexion nor plantar flexion limited to less than half the normal range of motion for each movement, and the right ankle disability was not productive of marked limitation of motion.

The Board has considered additional limitation of function due to factors such as right ankle pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has made credible complaints of right ankle pain, and findings such as pain during flare-ups have been noted.  However, the Veteran has been able to perform right ankle repetitive-use testing with no additional loss of function or range of motion, and right ankle strength testing was noted as 5/5.  The objective findings do not indicate that the Veteran has a right ankle disability picture approximating more limited range of motion that would warrant a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca.

In addition, the evidence showed there was no ankylosis of the ankle or subastragalar or tarsal joint, and there was no evidence of malunion of the os calcic or astragalus, or astragalectomy, or impairment of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-5274.  Accordingly, no other potentially relevant diagnostic codes are for consideration.

Based on the foregoing, an increased rating for right ankle disability is not warranted.

Right knee medial collateral ligament strain.

The Veteran's right knee medial collateral ligament strain is rated under Diagnostic Code 5260.  As noted in the Introduction to this decision, the Veteran is also service-connected for right knee instability, which is not before the Board.

Diagnostic Code 5260 concerns limitation of leg flexion.  Ten, 20, and 30 percent ratings are warranted where flexion is limited to 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  Ten, 20, 30, 40, and maximum 50 percent ratings are warranted where extension is limited to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  

A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004.

Regarding an increased evaluation based on limitation of flexion or extension, an April 2017 VA knee examination showed right knee flexion from 0 to 70 degrees and a May 2011 VA examination showed right knee flexion from 0 to 140 degrees.  These and other findings do not show right knee flexion limited to 30 degrees or right knee extension limited to 15 degrees, as is required for higher ratings under Diagnostic Codes 5260 and 5261.  Accordingly, an increased evaluation on the basis of limitation of right knee extension or flexion is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has made credible complaints of knee pain, and findings such as pain during range of motion testing have been noted.  However, the Veteran has been able to perform right knee repetitive-use testing with no additional loss of function or range of motion, and right knee strength testing was noted as 5/5.  The findings do not indicate that the Veteran has a right knee disability picture approximating more limited range of motion that would warrant a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, an increased rating for right knee flexion or right knee extension, is not warranted.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial evaluation in excess of 40 percent for a thoracic strain with degenerative disc disease and intervertebral disc syndrome at L1-L2 with nerve root is denied.

A rating of 30 percent for fecal incontinence prior to April 7, 2017, is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 60 percent for fecal incontinence on and after April 7, 2017, is denied.

An initial evaluation in excess of 10 percent for recurrent right ankle sprain is denied.

An initial evaluation in excess of 10 percent for right knee medial collateral ligament strain is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


